Citation Nr: 0304338	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for left leg varicose 
veins, with postoperative scar, currently evaluated as 10 
percent disabling.  

(The issue of entitlement to an increased rating for 
bilateral epiphora will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran had active military duty from March 1943 to 
December 1945, and from September 1950 to September 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1999, from 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), that denied the veteran's 
claims of entitlement to a rating in excess of 10 percent for 
left leg varicose veins, with postoperative scar, and 
entitlement to a rating in excess of 20 percent for bilateral 
epiphora.  A notice of disagreement addressing this rating 
action was received in September 2000.  The RO issued a 
statement of the case addressing each issue in August 2001, 
and a substantive appeal was received from the veteran that 
same month.

The Board's decision on the claim for a rating in excess of 
10 percent for left leg varicose veins, with post-operative 
scar, is set forth below.  The Board is undertaking 
additional development on the issue of entitlement to a 
rating in excess of 20 percent for bilateral epiphora 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. §  20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 10 percent for 
left leg varicose veins with post postoperative scar has been 
accomplished.  

2.  Manifestations of the veteran's service-connected left 
leg varicose veins with postoperative scar include very small 
varicosity, with discomfort in the leg after prolonged 
standing, tenderness on deep palpation, and a barely visible 
surgical scar, without evidence of edema or ulceration.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Following the RO's determinations 
of the veteran's claims, VA issued regulations implementing 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim (38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)), as well as the duty to notify the claimant what 
evidence will be obtained by whom (38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased rating for left leg 
varicose veins with postoperative scar has been accomplished. 

As evidenced by the statement of the case issued in August 
2001, the veteran has been provided the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that the veteran has been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by correspondence 
from the RO soliciting information and/or evidence in June 
1999, the veteran has been afforded opportunities to submit 
such information and evidence.  The Board also finds that 
through the June 1999 letter and the statement of the case, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records and arranging a VA 
examination in connection with his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
additional evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Analysis

Service connection was granted for a postoperative scar on 
the left leg by a rating action dated in May 1952, and was 
assigned a noncompensable evaluation.  The evidence of record 
at that time revealed that a small varicose vein and a 
perforating varicose vein were ligated in service in 
September 1951.  Subsequent to service discharge, a VA 
examination conducted in March 1952, found no varicose veins 
visible or palpable in the left leg, and there were no 
ulcers.  A postoperative, transverse scar, 1 inch by 1/4 inch, 
was shown.  It was not tender or adherent.  The scar was 
pigmented, brownish, with a slight depression in the center.  

A VA examination conducted in July 1954, found a healed scar 
on the left leg that was slightly depressed but asymptomatic.  
There was no evidence of varicose veins or deep vein 
thrombophlebitis.  Thereafter, a VA clinical note in 1963 
indicated that the scar on the veteran's left leg was 
depressed but healed, and occasionally painful.  In his 
report, the examiner diagnosed a tender left leg scar.  

In 1976, the veteran complained of discomfort with prolonged 
standing on the lateral aspect of his left lower leg.  Small 
varicosities were noted on the left leg; however, no skin 
breakdown or edema was found on examination.  The veteran was 
prescribed stockings.  By a rating action dated in January 
1977, a 10 percent disability evaluation was assigned for 
left leg varicose veins, with postoperative scar.  In 1979, 
left lower extremity varicosities were reported on a VA 
outpatient treatment record.  However, no stasis change, 
ulceration, or breakdown was found.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the instant case, service connection is in effect for left 
leg varicose veins, with postoperative scar, and a 10 percent 
disability rating has been assigned under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7120.  The current rating 
contemplates varicose veins manifested by intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  Varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema are assigned a 20 percent 
rating.  A 40 percent evaluation requires persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration are assigned a 60 percent evaluation.  A 100 
percent evaluation requires massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7120.

The veteran filed a claim for an increased rating for his 
varicose veins in May 1999.  In connection with the claim, he 
underwent VA examination in July 1999.  He then reported that 
he had injured his left leg in 1951 and underwent vein 
stripping.  He noted that since that time he had stopped 
smoking and had worn support stockings.  The veteran 
complained of chronic discomfort in the left leg since 1951, 
specifically in the area where the vein stripping was 
performed, that had not increased in severity.  He denied 
pain at rest, but noted that if he stood on his leg for any 
length of time, he had discomfort that was localized to the 
area.  He denied edema.  Examination of the left leg revealed 
normal hair distribution, no edema, and no erythema.  Along 
the lateral aspect of the left lower leg was a small surgical 
scar that was noted as being barely visible.  The examiner 
reported a small varicosity in this area.  Tenderness to deep 
palpation was localized at that area; however, there was no 
evidence of ulceration infection.  The assessment was left 
leg varicose veins, status post vein ligation; "symptoms are 
stable since surgery in 1951."

Although the claims file was not available at the time of the 
1999 VA examination, the history of the veteran's disorder 
was reported accurately, and there was then no medical 
evidence of any contemporaneous treatment (pertinent to the 
claim for increase) to consider, although examination 
findings were largely consistent with prior evidence of 
record.  Accordingly, to whatever extent VA may have failed 
to fulfill any duty to assist the veteran (in not making the 
claims file available to the examiner), the Board finds that 
error to be harmless.  While such error is not harmless when 
it "reasonably affected the outcome of the case" (see ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998)), 
such is not the case on these facts.  

In addition to the examination report noted above, the Board 
points out that VA medical treatment records received during 
the pendency of the claim, dated between December 1999 and 
2001, reflect only alleviation of edema with the use of the 
stockings, with no pigmentation or eczema, and no findings as 
to any scar disability.

Considering the evidence pertinent to the claim for increase 
in light of the applicable rating criteria, the Board finds 
that a 10 percent evaluation for the veteran's 
service-connected varicose veins disorder is the proper 
disability rating.  Manifestations of the veteran's 
service-connected varicose veins include a small varicosity, 
with discomfort in the leg after prolonged standing.  The 
veteran has been prescribed support stockings to relieve this 
discomfort.  As persistent edema has not been shown by the 
evidence of record, a rating in excess of 10 percent is not 
warranted under the provisions of Diagnostic Code 7120. 

Additionally, while the evidence indicates the presence of a 
scar from the ligation of the varicose veins, the medical 
evidence does not reflect that the scar is currently 
symptomatic or that it results in any limitation of function, 
so as to support the assignment of a separate evaluation for 
such scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002). 

For all the foregoing reasons, the Board finds that the claim 
for an increased rating for left leg varicose veins with 
postoperative scar must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

A rating in excess of 10 percent for left leg varicose veins, 
with postoperative scar, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

